Ex SILVERLEAF RESORTS, INC. REPORTS THIRD QUARTER 2009 RESULTS DALLAS(BUSINESS WIRE) — November 11, 2009 Silverleaf Resorts, Inc. (NASDAQ: SVLF) today reported the following results for its third quarter ended September 30, 2009. Financial highlights for the third quarter of 2009: · Gross Vacation Interval sales of $70.4 million · Net loss of $3.9 million and loss per share of $0.10 (net income of $7.2 million and diluted earnings per share of $0.18 prior to recognition of $18.5 million additional provision for estimated uncollectible revenue) 2009
